Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
The application has been amended as follows: claims 1-3, 5-6, 12-20 remain pending in the application and considering as followings.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The limitation in claim 1, line 11 “a mechanism connected to the driven penetrating blade to drive the driven penetrating blade” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because the “mechanism” is a generic substitute for “means” and a generic placeholder “mechanism” coupled with functional languages “to drive the driven penetrating blade” without reciting sufficient structure to achieve the function. See MPEP. 2181. 
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the mechanism of claim 1 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof. See Para. 71 “hydraulic cylinder 44”.
Claim 20 has the same limitation “a mechanism connected to the driven penetrating blade to drive the driven penetrating blade” and also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof. See Para. 71 “hydraulic cylinder 44”.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT 
A telephone call was made to John Naber on 05/31/2022 to discuss the claimed invention, art of record, and the examiner’s amendments based on the claim set filed on 03/14/2022. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 1 has been amended to read:
--
A cutting tool for truncating elongated structural members, said cutting tool comprising: 
a frame with a pair of parallel siderails being a first siderail and a second siderail connected at a first end by a support plate and at a second end by a removable end gate, the frame having an open center adapted to receive one of the structural members therethrough, 
an integral fixed penetrating first cutting edge on a first side of the end gate open to the open center of the frame, 
a driven penetrating blade slidably disposed within the frame, and 
a mechanism connected to the driven penetrating blade to drive the driven penetrating blade towards the structural member to sever the structural member, and
slidable mounts to secure and guide the driven penetrating blade on the frame to allow for movement across the open center of the frame towards the integral fixed penetrating first cutting edge,
 wherein the end gate has an integral second cutting edge pointing in an opposite direction to the integral fixed penetrating first cutting edge of the end gate;
wherein the driven penetrating blade and the integral fixed penetrating first cutting edge have concave cutting edges relative to one another and configured to be adjacent to one another along a travel of the driven penetrating blade; 
wherein the end gate connections to the pair of parallel siderails is
a pivotable removable mount by a first pin on the first siderail and 
a lockable extendable and retractable mount by a second pin on the second siderail, and 
wherein the end gate pivots about the pivotable removable mount in response to activation by a hydraulic cylinder on a plane horizontal to a plane of the integral second cutting edge of the end gate; and 
wherein the lockable extendable and retractable mount extends and retracts in a direction perpendicular to the plane of the integral second cutting edge of the end gate in response to activation of a hydraulic cylinder of the lockable extendable and retractable mount.--
Claim 3 has been amended to read:
--The cutting tool of claim 1, wherein the cutting edge of the driven penetrating blade and the cutting edge of the integral fixed penetrating first cutting edge define a frame opening.--
Claim 12 has been amended to read:
--The cutting tool of claim 1, wherein the s a collective concave profile corresponding to a profile of the structural member.--
Claims 13-16 has been cancelled.
Claim 19 has been amended to read:
--The cutting tool of claim 2, wherein an angle of the driven penetrating blade is positioned to tilt and direct the structural member away from the of the cutting tool and towards the end gate during cutting, the leading edges of the cutting edges being adjacent to one another, 
wherein the driven penetrating blade is a 2 inches thick plate and a length of the bevel is 3 inches, and 
wherein the bevel of the driven penetrating blade slopes downwardly to the cutting edge relative to a top of the cutting tool having suspension cables.—
Claim 20 has been amended to read:
--A cutting tool for truncating elongated structural members, said cutting tool comprising: 
a frame with a pair of parallel siderails being a first siderail and a second siderail connected at a first end by a support plate and at a second end by a removable end gate, 
the frame having an open center adapted to receive one of the structural members therethrough, 
an integral fixed penetrating first V-shaped piercing cutting edge on a first side of the end gate, 
an integral fixed penetrating second partial circular shaped cutting edge on a second side of the end gate pointing in an opposite direction to the integral fixed penetrating first V-shaped piercing 
a driven penetrating blade having a concave partial circular cutting edge slidably disposed within the frame, 
wherein the end gate is selectable to direct either the integral fixed penetrating first V-shaped piercing cutting edge or the integral fixed penetrating second circular shaped cutting edge towards the open center, 
a mechanism connected to the driven penetrating blade to drive the driven penetrating blade towards the structural member to sever the structural member,
slidable mounts to secure and guide the driven penetrating blade on the frame to allow for movement across the open center of the frame towards whichever of the integral fixed penetrating first V-shaped piercing cutting edge or the integral fixed penetrating second circular shaped cutting edge is directed to the open center, 
wherein the end gate connections to the pair of parallel siderails is 
a first lockable extendable and retractable mount by a first pin on the first siderail and 
a second lockable extendable and retractable mount by a second pin on the second siderail, and 
wherein the first pin and the second pin extend and retract in a direction perpendicular to a plane of the end gate cutting edges in response to activation of a first hydraulic cylinder and a second hydraulic cylinder respectively. --
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-3, 5-6, 12, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 1 and 20 are free of the prior art because the prior art does not teach or suggest a cutting tool that has a driven blade and an end gate, wherein the end gate is removable from the cutting tool and includes two integral and opposite cutting edges, wherein the end gate has a pivotal mount by a first extendable and retractable pin and a lockable mount by a second extendable and retractable pin via a hydraulic cylinder and wherein the end gate is pivoted by another hydraulic cylinder (emphasis added) with combination other limitations, as set forth in claim 1, similarly to claim 20 (a different configuration), there are two hydraulic cylinders to trigger the first and second pins in a direction of perpendicular a plane of the end gate, respectively, as set forth in claim 20.
See the closest art Antuono (US 2017/0355027, art of record), Aiken (US 402381, art of record) each shows most limitations in claims 1 and 20 except the current amendments or the emphasis limitations above.
Todack (US 2005/0194000) shows a cutting tool (Figure 2) that has an end gate mounting on the cutting tool by two pins 31, 36 and pivotal via two hydraulic cylinders (32, 35 or 32A, 35A), but the pins are not extendable and retractable in a direction of perpendicular to the end gate as required in claims 1 and 20 and also, the end gate is not removable from the cutting tool.
Thus, none of the references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1 and 20.
The restriction requirement of the linked inventions of claim 1, as set forth in the office action mailed on 07/23/2021 and 11/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 19 is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claims see the previous office action mailed on 07/23/2021 and 11/16/2021.   Accordingly, claim 19 is also allowed because they are considered to contain allowable subject matter due to their dependency on claim 1.
Claims 2-3, 5-6, 12, 17-19 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, claims 1-3, 5-6, 12, 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/1/2022